Citation Nr: 1821876	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  13-24 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to January 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2016.  A transcript of that hearing is of record.

In August 2017, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The Board notes that in the time since the Board's prior August 2017 decision, the Veteran has appointed a new representative in this case.  The new representative is identified on the cover page of this decision.


FINDING OF FACT

A chronic left knee disorder first manifested in service and has continued to cause pain and limitation of motion in the Veteran's left knee. 


CONCLUSION OF LAW

The criteria for service connection for a left knee disorder have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran is seeking service connection for a left knee disorder, which he contends is a result of the extensive physical activity that his Military Occupational Specialty (MOS) (Explosive Ordinance Disposal Journeyman) required.  This activity included wearing a 75 pound bomb suit that he believes destroyed his knees.  The Veteran testified that he complained about bilateral knee pain in service, but the STRs only reflect a right knee disability.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, like arthritis or other organic diseases of the nervous system, when manifested to a compensable degree within a year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  Finally, service connection may be granted on a "secondary" basis for a disability that is proximately due to or the result of another previously service-connected disability.  38 C.F.R. § 3.310.

The question for the Board is whether the Veteran's has a left knee disability that either began during active service, or is etiologically related to an in-service disease or injury.  Here, the Veteran credibly testified at a Board hearing about the pain he experienced during service in his left knee that had continued to progress since that time.

The Board remanded this case for a VA examination to determine if the Veteran had a current left knee disability.  Ultimately, the examiner did not find a left knee disability to be present, but as the Veteran's representative astutely pointed out, the Veteran was found on physical examination to have pain, tenderness, and limitation of motion in his left knee.  In fact, the pain and guarding were significant enough that passive range of motion testing was not even possible.  Moreover, no imaging was conducted to search for any structural problems.  

The Veteran's significant left knee symptomatology does not strike the Board as being consistent with a normal knee disability.  As such, the Board having reviewed the evidence and heard from the Veteran concludes that the Veteran does indeed have a left knee disability that began during service and has continued to the present.  Thus, the criteria for service connection have been met and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).  


ORDER

Service connection for a left knee disorder is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


